Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

This Office Action is in response to communication filed on 02/20/2022. There are a total of 21 claims pending in the application; claims 1, 8, and 15 have been amended, claim 21 has been added, and no claim has been canceled. 

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 05/20/20222 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

INFORMATION CONCERNING CLAIMS:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-6, 9, 12-13, 15-16, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Antonopoulos et al “Antonopoulos” (US 2009/0043831 A1) in view of ARAKI et al. “Araki” (US 2010/0115183 A1).
1. 	In regard to claims 1 Antonopoulos teaches: 
“A storage system (e.g., Fig. 3) comprising: a plurality of storage devices;” (e.g., ¶ 0025, Fig. 3, storage devices 1021 – 102n). 
“and a storage controller operatively coupled to the storage devices (e.g., ¶ 0025, Fig. 3, storage controller 104), the storage controller comprising a processing device devices (e.g., ¶ 0025, Fig. 3, the storage controller 104 initiates the state machine 106 and executes the firmware 107), the processing device to: select a first set of physical units of a plurality of physical units of a storage device of the plurality of storage devices for performance of low latency access operations [e.g., ¶ 0022, Fig. 2, If the data is time critical, the file may be flagged for storage in an SLC device (step 90); ¶ 0031, short access time; ¶ 0033, Fig. 5, If the data are critical, then it is determined if they are access time critical (step 360). If so, data are stored in SLC memory (step 370). If data are not time critical, then they are stored in a hard drive (step 390); Fig. 7 and its corresponding text description; claim 11]. The critical or short access time taught by Antonopoulos represents low latency recited in the claim.
“determine whether a triggering event has occurred that causes a delay in the performance of low latency access operations by the first set of physical units;” (e.g., Fig. 2, ¶ 0022, determine if access time is critical (step 86). If not, the file may be flagged for storage in a hard disk (step 88) and forwarded to the file system driver 65. If the data is time critical, the file may be flagged for storage in an SLC device (step 90); ¶ 0024, To determine if the data is time critical, the software may record and use the history of respective data file usage; ¶ 0043, Fig. 7, if data is frequently accessed (step 730), storing data in SLC memory; ¶¶ 0066-0067, assign hot data block to SLC NAND; claim 4). Antonopoulos teaches that based on the historical usage (e.g., see ¶ 0024 of Antonopoulos), the controller determines whether the file/data is time critical (e.g., historical data indicates whether triggering has occurred). Time critical means access time critical.
However, Antonopoulos does not appear to expressly teach while Araki discloses:
“and select a second set of physical units of the plurality of physical units of the storage device for the performance of low latency access operations upon determining that the triggering event has occurred.” (e.g., ¶¶ 0071-0072; Fig. 5) when rewrite frequency is equal to or larger the threshold value selecting a SLC substitute block for worn-out block. The rewrite frequency is equal to or larger the threshold value comprises a triggering event.
Disclosures by Antonopoulos and Araki are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Smart Solid-State Drive and Method for Handling Critical Files taught by Antonopoulos to include the SLC substitute block for storing data when the frequency access is equal or greater than a threshold value disclosed by Araki.
The motivation for including the substitute block as taught by paragraph [0072] of Araki is to save the context information at the host memory when the storage device is that allocation of an SLC having a high upper limit of an erase ensures extension of endurance.
Therefore, it would have been obvious to combine teaching of Araki with Antonopoulos to obtain the invention as specified in the claim.
2. 	In regard to claims 8 Antonopoulos teaches: 
“A method (Fig. 7) comprising: selecting, by a processing device, a first set of physical units of a plurality of physical units of a storage device of a plurality of storage devices of a storage system for performance of low latency access operations, wherein other access operations are performed by remaining physical units of the plurality of physical units of the storage device;” [e.g., ¶ 0022, Fig. 2, If the data is time critical, the file may be flagged for storage in an SLC device (step 90); ¶ 0031, short access time; ¶ 0033, Fig. 5, If the data are critical, then it is determined if they are access time critical (step 360). If so, data are stored in SLC memory (step 370). If data are not time critical, then they are stored in a hard drive (step 390); Fig. 7 and its corresponding text description; claim 11]. The critical or short access time taught by Antonopoulos represents low latency recited in the claim.
“determine whether a triggering event has occurred that causes a delay in the performance of low latency access operations by the first set of physical units;” (e.g., Fig. 2, ¶ 0022, determine if access time is critical (step 86). If not, the file may be flagged for storage in a hard disk (step 88) and forwarded to the file system driver 65. If the data is time critical, the file may be flagged for storage in an SLC device (step 90); ¶ 0024, To determine if the data is time critical, the software may record and use the history of respective data file usage; ¶ 0043, Fig. 7, if data is frequently accessed (step 730), storing data in SLC memory; ¶¶ 0066-0067, assign hot data block to SLC NAND; claim 4). Antonopoulos teaches that based on the historical usage (e.g., see ¶ 0024 of Antonopoulos), the controller determines whether the file/data is time critical (e.g., historical data indicates whether triggering has occurred). Time critical means access time critical. However, Antonopoulos does not appear to expressly teach while Araki discloses:
“selecting a second set of physical units of the plurality of physical units of the storage device for the performance of low latency access operations upon determining that the triggering event has occurred.” (e.g., ¶¶ 0071-0072; Fig. 5) when rewrite frequency is equal to or larger the threshold value selecting a SLC substitute block for worn-out block. The rewrite frequency is equal to or larger the threshold value comprises a triggering event. The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
3. 	In regard to claims 15 Antonopoulos teaches: 
 “A non-transitory computer readable storage medium storing instructions, which when executed (e.g., ¶ 0025), cause a processing device of a storage controller to: select, by a processing device, a first set of physical units of a plurality of physical units of a storage device of a plurality of storage devices of a storage system for performance of low latency access operations, wherein other access operations are performed by remaining physical units of the plurality of physical units of the storage device;” [e.g., ¶ 0022, Fig. 2, If the data is time critical, the file may be flagged for storage in an SLC device (step 90); ¶ 0031, short access time; ¶ 0033, Fig. 5, If the data are critical, then it is determined if they are access time critical (step 360). If so, data are stored in SLC memory (step 370). If data are not time critical, then they are stored in a hard drive (step 390); Fig. 7 and its corresponding text description; claim 11]. The critical or short access time taught by Antonopoulos represents low latency recited in the claim
 “determine whether a triggering event has occurred that causes a delay in the performance of low latency access operations by the first set of physical units;” (e.g., Fig. 2, ¶ 0022, determine if access time is critical (step 86). If not, the file may be flagged for storage in a hard disk (step 88) and forwarded to the file system driver 65. If the data is time critical, the file may be flagged for storage in an SLC device (step 90); ¶ 0024, To determine if the data is time critical, the software may record and use the history of respective data file usage; ¶ 0043, Fig. 7, if data is frequently accessed (step 730), storing data in SLC memory; ¶¶ 0066-0067, assign hot data block to SLC NAND; claim 4). Antonopoulos teaches that based on the historical usage (e.g., see ¶ 0024 of Antonopoulos), the controller determines whether the file/data is time critical (e.g., historical data indicates whether triggering has occurred). Time critical means access time critical. However, Antonopoulos does not appear to expressly teach while Araki discloses:
“select a second set of physical units of the plurality of physical units of the storage device for the performance of low latency access operations upon determining that the triggering event has occurred.” (e.g., ¶¶ 0071-0072; Fig. 5) when rewrite frequency is equal to or larger the threshold value selecting a SLC substitute block for worn-out block. The rewrite frequency is equal to or larger the threshold value comprises a triggering event. The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
4. 	In regard to claims 2, 9, and 16 Araki further teaches: 
“wherein the plurality of physical units of the storage device comprise dies of the storage device.” (e.g., ¶ 0006, flash memory chips).
5. 	In regard to claims 6 and 13 Antonopoulos further teaches: 
“wherein the low latency access operations comprise single- level cell (SLC) access operations.” (e.g., ¶ 0022, Fig. 2, If the data is time critical, the file may be flagged for storage in an SLC device).
6. 	In regard to claims 5, 12, and 19 Antonopoulos further teaches: 
“wherein the plurality of physical units comprise zones of a zoned storage device.” (e.g., ¶ 0025, Fig. 3). Antonopoulos does not expressly recite zones of zoned storage device but teaches that storage device may be the combination of SLC and MLC memory blocks and the memory controller determines appropriate location of the memory device to write the data.
7. In regard to claim 21 Antonopoulos further teaches:
“determining that the triggering event causes a delay in the performance of a write operation at the first set of physical units;” (e.g., Fig. 2, ¶ 0021, if filter driver 60 receives a write request 81, the file extension is compared to a list of extensions 80. If the file extension indicates that the file does not contain critical data (step 82), the file may be flagged for storage in an MLC device (step 84) and forwarded to the file system driver 65).
“and in response to the determination, select the second set of physical units for the performance of write operation.” (e.g., Fig. 2, ¶ 0022, If the data is time critical, the file may be flagged for storage in an SLC device (step 90), and then forwarded to the file system driver 65).

Claims 3, 7, 10, 14, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Antonopoulos in view of Araki as applied to claim 1, 8, and 15 above, and further in view of UMEZUKI “Umezuki” (US 2010/0235574 A1).
8. 	In regard to claims 3, 10, and 17 all limitations included in claims 1, 8, and 15 but do not expressly teach while Umezuki discloses:
“wherein the triggering event comprises a storage capacity of the first set of physical units satisfying a capacity threshold.” (e.g., ¶ 0034) when storage device capacity becomes lower that capacity threshold value prompting an increase in capacity (e.g., add-on) of the storage device.
Disclosures by Antonopoulos, Araki, and Umezuki are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Smart Solid-State Drive and Method for Handling Critical Files taught by Antonopoulos to include the SLC substitute block for storing data when the frequency access is equal or greater than a threshold value disclosed by Araki; furthermore, to include the capacity threshold taught by Umezuki.
The motivation for including the substitute block as taught by paragraph [0072] of Araki is to save the context information at the host memory when the storage device is that allocation of an SLC having a high upper limit of an erase ensures extension of endurance; furthermore, the motivation for including the capacity threshold as taught by paragraph [0051] of Umezuki is to improve reliability of content and access performance.
Therefore, it would have been obvious to combine teachings of Umezuki and Araki with Antonopoulos to obtain the invention as specified in the claim.
9. 	In regard to claims 7, 14, and 20 Umezuki further teaches:  
“wherein the storage system comprises a plurality of authorities that control the performance of access operations on the plurality of storage devices.” (e.g., ¶ 0021). Providing users access authority to storage devices configured as RAID.

Claims 4, 11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Antonopoulos in view of Araki as applied to claim 1, 8, and 15 above, and further in view of Wilson et al. “Wilson” (US 2003/0005252 A1).
10. 	In regard to claims 4, 11, and 18 all limitations included in claims 1, 8, and 15 but do not expressly teach while Wilson discloses:
“wherein the triggering event comprises an amount of time elapsing since the selection of the first set of physical units satisfying a time threshold.” (e.g., Abstract; ¶¶ 0005 and 0015) if the determined access time is greater than the threshold triggering an interrupt for operating system to switch threads or processes so that execution of the first process is postponed and execution of a second process starts.
Disclosures by Antonopoulos, Araki, and Wilson are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Smart Solid-State Drive and Method for Handling Critical Files taught by Antonopoulos to include the SLC substitute block for storing data when the frequency access is equal or greater than a threshold value disclosed by Araki; furthermore, to include the access time threshold taught by Umezuki.
The motivation for including the substitute block as taught by paragraph [0072] of Araki is to save the context information at the host memory when the storage device is that allocation of an SLC having a high upper limit of an erase ensures extension of endurance; furthermore, the motivation for including the access time threshold as taught by paragraph [0005] of Wilson is for managing latencies in accessing memory of computer systems.
Therefore, it would have been obvious to combine teachings of Wilson and Araki with Antonopoulos to obtain the invention as specified in the claim.

Response to Remarks
	Applicant arguments have been fully considered but they are not persuasive. 
Applicant arguments, for most part, related to newly amended limitation(s) recited in the independent claims 1, 8, and 15. For convenience the limitation reproduced as shown below: 
“determine whether a triggering event has occurred that causes a delay in the performance of low latency access operations by the first set of physical units;” (emphasis added).
Applicant appears to the make arguments (e.g., see pages 8-9 of the Remarks) that Antonopoulos fails to teach or suggest:
a)  determine whether a triggering event has occurred
b) that delay performance of low latency access operations by the first set of physical units.
In regard to a) Antonopoulos teaches:
“[0024] To determine if the data is time critical, the software may record and use the history of respective data file usage. A user or application may mark data as time critical. Or an expert or queuing system may be employed.” (Emphasis added).
Based on the historical usage, it is determined whether file/data is time critical. The historical usage information indicates whether a triggering event has occurred. The controller, based on historical information, stores file/data to a low latency storage (e.g., SLC) or a higher latency storage such as MLC or hard disk (e.g., see Figs. 1-2 and corresponding text descriptions).
In regard to b) Antonopoulos teaches that in addition to access time, the file/data attributes determine whether the data should be stored in lower latency device such SLC (e.g., see paragraph 0011 of Antonopoulos). Examiner agree with Applicant that access frequency is different from access latency but respectfully disagrees that access time is different access latency. Wikipedia describes the latency as:
“Memory latency is the time (the latency) between initiating a request for a byte or word in memory until it is retrieved by a processor,”  
which is the access time.  
In summary, Examiner respectfully submits Antonopoulos in combination with other prior art of record teach or render obvious all limitations recited in the claims. Accordingly, Examiner maintains his position. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135

September 13, 2022